IN THE SUPREME COURT OF IOWA
                               No. 16–0130

                         Filed November 10, 2016


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Complainant,

vs.

KAREN A. TAYLOR,

      Respondent.


      On review of the report of the Grievance Commission of the

Supreme Court of Iowa.



      The Iowa Supreme Court Disciplinary Board brought a complaint

against an attorney alleging she failed to file her federal and state income

tax returns. LICENSE SUSPENDED.



      Tara   van   Brederode   and   Susan    Wendel,   Des    Moines,   for

complainant.


      David L. Brown and Alexander E. Wonio of Hansen, McClintock &

Riley, Des Moines, for respondent.
                                     2

WIGGINS, Justice.

       The Iowa Supreme Court Attorney Disciplinary Board brought a

complaint against the respondent, Karen A. Taylor, alleging she

committed misconduct and violated the Iowa Rules of Professional

Conduct and the Iowa Code of Professional Responsibility for Lawyers by

failing to file her federal and state income tax returns for tax years 2003

through 2013. Based on the facts stipulated to by the parties, a division

of the Grievance Commission of the Supreme Court of Iowa concluded

Taylor’s conduct violated rules 32:8.4(b) and 32:8.4(c) of the Iowa Rules

of Professional Conduct and recommended she be suspended for no more

than thirty days.

       On our de novo review, we conclude the Board established by a

convincing preponderance of the evidence that Taylor violated rules

32:8.4(b) and 32:8.4(c) of the Iowa Rules of Professional Conduct and

disciplinary rules 1–102(A)(3), 1–102(A)(4), and 1–102(A)(6) of the Iowa

Code    of   Professional   Responsibility   for   Lawyers.   Under    the

circumstances of this case, we conclude the appropriate sanction is a

suspension of Taylor’s license to practice law for a minimum of six

months.

       I. Scope of Review.

       We review attorney disciplinary proceedings de novo.           Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Haskovec, 869 N.W.2d 554, 557

(Iowa 2015). The Board has the burden to prove an attorney violated a

rule of professional conduct by a convincing preponderance of the

evidence. Iowa Supreme Ct. Att’y Disciplinary Bd. v. Crum, 861 N.W.2d
595, 599 (Iowa 2015). “A convincing preponderance of the evidence is

more than a preponderance of the evidence, but less than proof beyond a

reasonable doubt.”    Haskovec, 869 N.W.2d at 557 (quoting Crum, 861
3
N.W.2d at 599).    Thus, the burden on the Board is higher than the

burden of proof that applies in most civil cases, but less than the burden

that applies in cases requiring a party to establish a proposition by clear

and convincing evidence.     Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Hedgecoth, 862 N.W.2d 354, 360 (Iowa 2015).             Although we give

respectful   consideration     to   the    findings,   conclusions,     and

recommendations of the grievance commission in attorney disciplinary

proceedings, they do not bind us. Haskovec, 869 N.W.2d at 557; Crum,
861 N.W.2d at 599; Iowa Supreme Ct. Att’y Disciplinary Bd. v. Thomas,

844 N.W.2d 111, 113 (Iowa 2014).

      When an attorney admits facts alleged by the Board in an answer

to a complaint, we deem those facts to be established. Haskovec, 869
N.W.2d at 557.       Furthermore, when the parties in an attorney

disciplinary proceeding stipulate to facts, those factual stipulations are

binding on the parties. Id. We interpret factual stipulations in light of

the surrounding circumstances, the record as a whole, the subject

matter they address, and the issues involved. Id.

      When an attorney stipulates to having violated a rule contained in

the Iowa Rules of Professional Conduct, however, that stipulation is not

binding on this court. Id. at 557, 562. Rather, we will find the attorney

violated the Iowa Rules of Professional Conduct only if the record reveals

a factual basis for concluding a violation of the rules occurred. Id.

      II. Prior Proceedings.

      On June 30, 2015, the Board filed a formal complaint against

Taylor alleging she violated rules 32:8.4(b) and 32:8.4(c) of the Iowa

Rules of Professional Conduct by willfully failing to file her federal and

state income tax returns for tax years 2002 through 2007. After Taylor

responded to the complaint and provided copies of her tax returns to the
                                           4

Board, the Board filed an amended complaint alleging she violated rules

32:8.4(b) and 32:8.4(c) of the Iowa Rules of Professional Conduct by

willfully failing to file her federal and state income tax returns for tax

years 2003 through 2013.             The Board subsequently filed a second

amended complaint alleging Taylor violated disciplinary rules 1–

102(A)(3), 1–102(A)(4), and 1–102(A)(6) of the Iowa Code of Professional

Responsibility for Lawyers by failing to file her federal and state income

tax returns for tax years 2003 and 2004 and violated rules 32:8.4(b) and

32:8.4(c) of the Iowa Rules of Professional Conduct by failing to file her

federal and state income tax returns for tax years 2005 through 2013. In

her answer, Taylor admitted every factual allegation the Board made in

the second amended complaint.

       Thereafter, the parties filed a joint stipulation, which they

subsequently amended. See Iowa Court Rule 36.16. In the final joint

stipulation, the parties stipulated to the relevant facts and agreed that

Taylor’s failure to file her federal and state income tax returns for tax

years 2003 through 2013 violated rules 32:8.4(b) and 32:8.4(c) of the

Iowa Rules of Professional Conduct. 1             The final joint stipulation also

contained a statement setting forth aggravating and mitigating factors
that might influence a determination of the appropriate sanction under

the circumstances.           The parties agreed to submit the case for

determination on the issue of whether any violations occurred based on

the final joint stipulation and to brief only the issue of the appropriate

sanction.


       1The  final joint stipulation did not address whether Taylor’s failure to file her
federal and state income tax returns for tax years 2003 and 2004 violated disciplinary
rules 1–102(A)(3), 1–102(A)(4), and 1–102(A)(6) of the Iowa Code of Professional
Responsibility for Lawyers.
                                    5

      After the parties submitted briefs on the question of the

appropriate sanction, a division of the grievance commission held a

hearing to determine what sanction it would recommend to this court.

By the date of the hearing, Taylor had already filed her federal and state

income tax returns for tax years 2003 through 2013.

      During the hearing, Taylor testified regarding her work and

personal history, the circumstances that led to her failure to file her

federal and state income tax returns, and the recent efforts she had

made to address her outstanding tax liabilities with federal and state

authorities. Taylor also expressed remorse for her actions, acknowledged

her conduct violated her ethical obligations, and accepted responsibility

for her actions without attempting to offer excuses or shift blame to

others.

      The grievance commission subsequently issued its findings of fact,

conclusions of law, and recommendations with respect to the appropriate

sanction. The commission concluded Taylor’s failure to file her federal

and state income tax returns for tax years 2003 through 2013 violated

Iowa Rules of Professional Conduct 32:8.4(b) and 32:8.4(c).           After

considering the facts and circumstances and a number of aggravating

and mitigating factors, the commission recommended we suspend

Taylor’s license to practice law in the state for no more than thirty days.

The Board opposed the commission’s recommendation, arguing an

eighteen-month suspension is a more appropriate sanction.

      III. Findings of Fact.

      Based on the joint stipulation of the parties and our review of the

record, we make the following findings of fact.    Taylor graduated from

Drake Law School in 1992, and we admitted her to the Iowa bar in 1995.

Taylor opened a law practice with a partner in 1998, and she has
                                    6

maintained a solo practice in Des Moines since 2000. Taylor currently

employs a full-time legal assistant, a part-time bookkeeper, and a part-

time receptionist.   Additionally, Taylor usually employs an associate

attorney, though she did not employ an associate at the time of the

hearing before the Board.

        Taylor practices primarily family law, assisting clients with

divorces and child custody matters as well as protective orders in cases

involving domestic violence. Additionally, Taylor represents individuals

facing criminal prosecutions and bankruptcy proceedings.          Taylor

regularly accepts court appointments to represent indigent defendants in

criminal matters, and most of her clients facing criminal prosecution are

indigent. Taylor makes court appearances nearly every weekday, takes

work home nearly every night, and frequently works every day of the

week.    The clients Taylor assists are located throughout central Iowa,

and she regularly appears before the courts in Hardin, Boone, Story,

Dallas, Polk, Madison, Warren, Ringgold, and Decatur counties.

        Taylor has a significant client base for a sole practitioner and

currently has approximately two hundred clients with ongoing matters.

Many of Taylor’s clients are individuals of modest means, and she

charges an affordable hourly rate to ensure their access to legal

representation.   Taylor performs substantial pro bono legal work on a

regular basis and has done so throughout her career. In addition, Taylor

regularly permits her low-income clients to pay for her services on a

payment plan without interest. For example, one of her clients has been

paying her ten dollars per month for approximately eighteen years.

Because Taylor does not demand prompt payment for her services from

clients who would otherwise have difficulty affording them, she has a

significant accounts receivable balance in excess of $200,000.
                                      7

      In 1997, Taylor was married. A few years later, in approximately

2002, her husband stopped earning a regular income.            In 2004, the

couple believed they did not have the money to pay their income taxes.

Consequently, they procrastinated on filing their federal and state

income tax returns for tax year 2003. Towards the end of her marriage,

finances became a major issue. Taylor and her husband struggled to pay

their bills for the next several years. They consistently failed to file their

federal and state income tax returns.

      In 2010, Taylor filed a petition for dissolution of the marriage. It

had been approximately nine years since her husband had earned a

regular income, and the couple had failed to file federal and state income

tax returns for years.    The court dissolved the marriage.       The decree

entered by the district court upon the dissolution of the marriage ordered

Taylor and her former husband to file their outstanding federal and state

tax returns separately.

      Following the entry of the dissolution decree, Taylor and her former

husband shared joint legal custody and joint physical care of their two

minor children, and Taylor paid her former husband $657 per month in

child support. Though Taylor initially began working with an accountant

to file her delinquent tax returns, she ultimately persisted in her failure

to file the returns despite the court ordering her to file them in the

dissolution decree.

      In 2014, Taylor became concerned the relationship between her

former husband and his girlfriend had caused his relationship with their

children to deteriorate. In August, Taylor informed her former husband

that she was contemplating filing a petition to modify the joint physical

care award in the dissolution decree.       The following day, her former
                                    8

husband’s girlfriend filed a complaint with the Board alleging Taylor had

not filed her income tax returns for tax years 2002 through 2007.

      Taylor eventually filed a petition seeking modification of the joint

physical care award in the dissolution decree. Following a child custody

modification hearing, a district court awarded Taylor primary physical

care of her minor children.   Months later, her former husband began

paying her $752 per month in child support.        The court of appeals

subsequently upheld the district court decision awarding Taylor physical

care of the minor children. Thus, at the time of her hearing before the

grievance commission, Taylor resided in a rented house in Waukee with

her two minor children and an adult son who was in college.

      Upon learning the complaint alleging she failed to file her tax

returns been filed with the Board, Taylor responded in writing. In the

response, Taylor acknowledged she had failed to keep current on filing

her federal and state income tax returns, indicated she had already hired

an accountant to assist her with preparing the delinquent returns, and

anticipated she would file the delinquent returns within thirty days.

Though Taylor stated she accepted full responsibility for her actions, she

also indicated she believed her former husband’s girlfriend filed a

complaint against her with the Board in an attempt to destroy her law

practice and get even with her for issues related to the custody dispute.

Following its investigation, the Board filed a formal complaint against

Taylor with the grievance commission on June 30, 2015.

      During the course of the proceedings before the grievance

commission, Taylor admitted she willfully failed to file her federal and

state income tax returns for tax years 2003 through 2013 within the time

required by law even though she knew she was legally obligated to do so.

For tax years 2003 through 2013 Taylor earned a substantial income.
                                     9

She also admitted her conduct was not attributable to any physical,

mental, or emotional illness, condition, or addiction. Prior to her hearing

before the commission, neither federal nor state authorities had charged

Taylor with a crime in connection with her failure to file her income tax

returns.

      By the date of the hearing, Taylor had already filed all her

outstanding federal and state income tax returns and entered into

negotiations to establish payment schedules for her delinquent back

taxes with both federal and state officials.       She had also provided

documentation     to   the   grievance   commission    showing    she   had

consistently made monthly payments of back taxes and quarterly

payments of front taxes to federal and state tax authorities since she filed

her delinquent returns.

      We previously disciplined Taylor on two occasions.       In 2005, we

publicly reprimanded her for neglect of a client. In 2012, we publicly

reprimanded her for failing to promptly comply with reasonable client

requests for information and misrepresenting the status of a client’s

appeal.    Additionally, we briefly suspended Taylor’s license to practice

law in 2010, but we lifted the suspension within hours because it had

resulted from an administrative error.

      IV. Ethical Violations.

      In its findings of fact, conclusions of law, and recommendation, the

grievance commission acknowledged the parties stipulated that Taylor

had willfully failed to file her federal and state income tax returns for tax

years 2003 through 2013 within the time required by law even though

she knew she was legally obligated to do so. This factual stipulation is

binding on the parties. Haskovec, 869 N.W.2d at 657.
                                          10

       The parties also stipulated that Taylor’s conduct violated rules

32:8.4(b) and 32:8.4(c) of the Iowa Rules of Professional Conduct. The

grievance commission agreed, concluding Taylor’s failure to file her

federal and state income tax returns for tax years 2003 through 2013 in

a timely manner violated both rules 32:8.4(b) and 32:8.4(c) of the Iowa

Rules of Professional Conduct.

       The Iowa Rules of Professional Conduct replaced the Iowa Code of

Professional Responsibility for Lawyers effective July 1, 2005.                    Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Barnhill, 847 N.W.2d 466, 473 (Iowa

2014).    Therefore, the Iowa Rules of Professional Conduct exclusively

governs attorney disciplinary proceedings with respect to attorney

conduct that occurred after that date. Id. However, the Iowa Code of

Professional Responsibility for Lawyers continues to govern attorney

disciplinary proceedings with respect to attorney conduct that occurred

prior to July 1, 2005. Iowa Supreme Ct. Att’y Disciplinary Bd. v. Nelsen,

807 N.W.2d 259, 260 n.1 (Iowa 2011).

       Accordingly, we first address whether Taylor’s failure to file her

federal and state income tax returns for tax years 2003 and 2004

violated disciplinary rules 1–102(A)(3), 1–102(A)(4), and 1–102(A)(6) of the

Iowa Code of Professional Responsibility for Lawyers.                 See Hedgecoth,
862 N.W.2d at 363 (concluding on our de novo review that an attorney

violated a rule of professional conduct the Board alleged he violated even

though the grievance commission did not specifically address the

allegation in its conclusions of law). 2 We then address whether Taylor’s

       2We  acknowledge the constitutional guarantee of procedural due process
requires an attorney charged with an ethical violation in an attorney disciplinary
proceeding be given notice of the violation with which he or she is charged sufficient to
afford a meaningful opportunity to respond. In re Ruffalo, 390 U.S. 544, 552, 88 S. Ct.
1222, 1226, 20 L. Ed. 2d 117, 123 (1968); Comm. on Prof’l Ethics & Conduct v. Wenger,
                                          11

failure to file her federal and state income tax returns for tax years 2005

through 2013 violated rules 32:8.4(b) and 32:8.4(c) of the Iowa Rules of

Professional Conduct.

       A. Disciplinary Rules 1–102(A)(3), 1–102(A)(4), and 1–102(A)(6)

of the Iowa Code of Professional Responsibility for Lawyers. As we

have previously acknowledged on numerous occasions, when an attorney

whose income was sufficient to trigger the requirement of filing income

tax returns fails to do so, that failure constitutes misrepresentation of

the attorney’s income in violation of DR 1–102(A)(4), a deceitful offense

involving moral turpitude in violation of DR 1–102(A)(3), and conduct

adversely reflecting on his or her fitness to practice law in violation of

DR 1–102(A)(6).      Iowa Supreme Ct. Att’y Disciplinary Bd. v. Fields, 790
N.W.2d 791, 797 (Iowa 2010); Iowa Supreme Ct. Bd. of Prof’l Ethics &

Conduct v. Runge, 588 N.W.2d 116, 118 (Iowa 1999). Taylor admits her

income in tax years 2003 and 2004 exceeded the threshold triggering the

requirement that she file federal and state income tax returns, yet she

willfully failed to do so. Therefore, we conclude her failure to file income

tax returns for tax years 2003 and 2004 violated disciplinary rules 1–

102(A)(3), 1–102(A)(4), and 1–102(A)(6) of the Iowa Code of Professional

Responsibility for Lawyers.




___________________________
454 N.W.2d 367, 369 (Iowa 1990). In its second amended complaint, the Board alleged
Taylor violated disciplinary rules 1–102(A)(3), 1–102(A)(4), and 1–102(A)(6) of the Iowa
Code of Professional Responsibility for Lawyers by failing to file her income tax returns
for tax years 2003 and 2004 and violated rules 32:8.4(b) and 32:8.4(c) of the Iowa Rules
of Professional Conduct by failing to file her income tax returns for tax years 2005
through 2013. It is therefore evident the notice Taylor received was adequate to afford
her a meaningful opportunity to respond to the allegation that her conduct violated
both the Iowa Code of Professional Responsibility for Lawyers and the Iowa Rules of
Professional Conduct.
                                    12

      B. Rule 32:8.4(b) of the Iowa Rules of Professional Conduct.

Rule 32:8.4(b) of the Iowa Rules of Professional Conduct states that it

constitutes professional misconduct for a lawyer to “commit a criminal

act that reflects adversely on the lawyer’s honesty, trustworthiness, or

fitness as a lawyer in other respects.” Iowa R. of Prof’l Conduct 32:8.4(b).

It is the commission of a criminal act reflecting adversely on a lawyer’s

fitness to practice law, not the act of getting caught committing a crime,

which constitutes a violation of this rule.   See Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Lustgraaf, 792 N.W.2d 295, 299 (Iowa 2010). Thus,

an attorney who commits a criminal act reflecting adversely on his or her

fitness as a lawyer may be found to have violated rule 32:8.4(b) even if

the authorities never charged the attorney with a crime. Id.

      No state or federal criminal charges have been filed against Taylor.

However, the joint stipulation acknowledges that Taylor willfully failed to

file federal and state income tax returns for tax years 2005 through 2013

even though her income during each of those years exceeded the

threshold triggering federal and state filing requirements.

      In light of this binding factual stipulation, we agree with the

grievance commission that Taylor violated rule 32:8.4(b).       By statute,

Taylor was required to timely file federal and state income tax returns for

tax years 2005 through 2013.       See 26 U.S.C. §§ 6012(a)(1)(A), 6017,

6072(a) (2012); Iowa Code §§ 422.5, .13(1), .22(1) (2015). A willful failure

to file an income tax return when one is statutorily required to do so

constitutes a criminal offense under federal and state law. See 26 U.S.C.

§ 7203; Iowa Code § 422.25(5); Iowa Code § 714.8(10). Furthermore, we

have long acknowledged an attorney’s failure to file income tax returns in

violation of the law reflects adversely on his or her fitness as a lawyer.

Lustgraaf, 792 N.W.2d at 299.
                                     13

      C. Rule 32:8.4(c) of the Iowa Rules of Professional Conduct.

Rule 32:8.4(c) of the Iowa Rules of Professional Conduct indicates that it

constitutes professional misconduct for a lawyer to “engage in conduct

involving dishonesty, fraud, deceit, or misrepresentation.” Iowa R. Prof’l

Conduct 32:84(c). An attorney makes a misrepresentation in violation of

rule 32:8.4(c) when he or she willfully fails to file income tax returns

despite having earned adequate income to trigger the filing requirement.

Lustgraaf, 792 N.W.2d at 300. To establish an attorney failed to file his

or her income tax returns with the requisite intent to prove a

misrepresentation in violation of rule 32:8.4(c), the evidence must

indicate the attorney acted willfully, acted with the intent to deceive or

defraud, or made false statements in connection with the asserted

failure.   Iowa Supreme Ct. Att’y Disciplinary Bd. v. Cross, 861 N.W.2d
211, 223 (Iowa 2015); Lustgraaf, 792 N.W.2d at 299–300.                 If an

attorney’s failure to file his or her income tax returns was merely

negligent, that failure does not support the conclusion that the attorney

violated rule 32:8.4(c).   See Cross, 861 N.W.2d at 223; Lustgraaf, 792
N.W.2d at 300.     To establish a failure to file was willful rather than

negligent, “no evil or wicked motive need be shown.”        Comm. on Prof’l

Ethics & Conduct v. Cook, 409 N.W.2d 469, 470 (Iowa 1987).            Rather,

willfulness may be proved by establishing the attorney committed a mere

knowing failure to comply with federal or state statutes creating a legal

duty. Cook, 409 N.W.2d at 470; State v. Osborn, 368 N.W.2d 68, 69–70

(Iowa 1985).

      The joint stipulation filed by the parties acknowledges Taylor knew

she had a legal duty to file federal and state income tax returns each

year she failed to do so and knew the deadlines by which she was

required to file her tax returns in order to satisfy her legal obligations. It
                                    14

further states that Taylor’s conduct in failing to file her tax returns

despite knowing she had a legal duty to do so was voluntary and

intentional, not accidental or inadvertent.

      Given this binding factual stipulation, we agree with the grievance

commission that Taylor’s conduct violated rule 32:8.4(c).            Taylor

intentionally failed to file her income tax returns when she knew she had

a legal duty to do so. This constitutes making a misrepresentation for

purposes of determining whether she violated rule 32:8.4(c).

      V. Sanction.

      “The primary goal of attorney discipline is to protect the public, not

to punish the attorney.” Barnhill, 847 N.W.2d at 487. When considering

the appropriate sanction in an attorney disciplinary case, we consider

not only the nature of the unprofessional conduct the attorney engaged

in but also his or her fitness to continue to practice law and the degree to

which the sanction will protect the public, help to uphold public

confidence in the judicial system, serve to deter other members of the bar

from similar conduct, and help to maintain the reputation of the bar as a

whole. Iowa Supreme Ct. Att’y Disciplinary Bd. v. McCarthy, 814 N.W.2d
596, 610 (Iowa 2012).      Though there are no standard sanctions for

particular types of misconduct, prior cases may be instructive in crafting

an appropriate sanction.     Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Dolezal, 841 N.W.2d 114, 127 (Iowa 2013). Nonetheless, in determining

the appropriate discipline in a particular case, we also endeavor to tailor

the sanction to the facts and circumstances before us. Id.

      In prior disciplinary cases involving attorneys who failed to file tax

returns, we have imposed sanctions ranging from a public reprimand to

suspensions ranging from sixty days to three years.          Lustgraaf, 792
N.W.2d at 301–02 & n.4. In Lustgraaf, after determining the attorney’s
                                    15

failure to file resulted from negligence rather than willful conduct, we

publicly   sanctioned     the   attorney   after     considering   mitigating

circumstances.   Id.    In contrast, in cases in which we determined an

attorney’s failure to file was willful, we have imposed suspensions of

varying lengths. Id.

      In many of the cases involving particularly lengthy suspensions,

the attorney also engaged in other conduct constituting an independent

violation of our ethical rules.    For example, in a case in which we

concluded an attorney willfully failed to file his tax returns for several

years, neglected client matters, made misrepresentations to clients, and

failed to keep clients reasonably informed, we suspended the attorney’s

license for eighteen months, noting his past discipline for similar

violations constituted an aggravating circumstance. Fields, 790 N.W.2d

at 796–98. In another case in which we determined an attorney willfully

failed to file his tax returns for three years, comingled business and

personal funds with trust account funds, failed to deposit unearned fees

and prepaid expenses into a trust account, failed to maintain proper

financial records and provide prompt accountings of trust account

withdrawals, falsely certified on his client security questionnaire that he

had properly handled client funds and trust accounts, knowingly failed

to respond to a demand for information from the board, and failed to file

employee-payroll-withholding-tax     declarations,     we   suspended    the

attorney’s license for one year. Cross, 861 N.W.2d at 218–30.

      In the past, most disciplinary cases involving an attorney’s failure

to file tax returns also involved the attorney making false certifications

on his or her annual client security questionnaire in response to a

question specifically addressing the filing of tax returns, conduct that

amounted to a clear independent violation of our ethical rules.          See
                                          16

Comm. on Prof’l Ethics & Conduct v. Belay, 420 N.W.2d 783, 784–85

(Iowa 1988) (per curiam)).             In part because the client security

questionnaires that attorneys in Iowa must annually file no longer

address the filing of tax returns, the sanctions we have imposed in

attorney disciplinary cases involving failure to file tax returns appear to

have gradually become less severe. This makes sense. An attorney who

has intentionally made a false certification on a client security

questionnaire to conceal his or her failure to file tax returns has a more

culpable state of mind than an attorney who has not.                  This fact is a

relevant consideration in crafting an appropriate sanction for the

particular case. See Lustgraaf, 792 N.W.2d at 299. 3

       As we have acknowledged in the past, when an attorney failed to

file tax returns but did not commit a separate violation of our ethical

rules by making a false certification on a client security questionnaire,

“the sanction imposed should logically be less severe.” Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Iversen, 723 N.W.2d 806, 811 (Iowa 2006)

(quoting Belay, 420 N.W.2d at 785). Similarly, the sanction we impose

when an attorney failed to file tax returns but did not commit any

independent violations of our ethical rules should logically be less severe
than the sanctions we have imposed in similar cases involving other

conduct amounting to an independent violation of our rules.

       In the past we have suspended the licenses of attorneys for

considerable periods for persistently failing to file his or her tax returns.

See, e.g., Iversen, 723 N.W.2d at 810, 812 (suspending an attorney’s

license for one year for failing to file tax returns for ten years). However,

       3For this reason, we focus our analysis concerning the sanctions we previously
imposed in cases involving similar conduct on cases not involving a false certification
concerning the filing of tax returns on the client security questionnaire.
                                     17

since 2011, we have taken a different approach when it comes to

sanctioning attorneys whose violations include failing to file a tax return.

      For this reason, we find three recent cases particularly instructive

in considering the appropriate sanction in this case.        In the first, an

attorney failed to file his income tax returns for two years and engaged in

conduct prejudicial to the administration of justice by neglecting an

appeal that we consequently dismissed.           Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Knopf, 793 N.W.2d 525, 529–32 (Iowa 2011).              We

imposed a sanction of three months in light of various mitigating

circumstances, including the fact that the attorney had never been the

subject of a complaint to the Board.       Id. at 532.   In the second, an

attorney failed to file income tax returns for three years, altered a written

arraignment    and   plea-of-not-guilty   form   intending    to   effect   an

unauthorized waiver of his client’s right to a speedy trial, and made false

representations when signing the form.           Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Schall, 814 N.W.2d 210, 213 (Iowa 2012).                We

suspended the attorney’s license to practice law for a minimum of six

months. Id. at 215. In the third case, we suspended the license of an

attorney for a minimum of one year for failing to file and pay his payroll,

state, and federal taxes for three years in addition to mismanaging his

trust account and making false statements on his client security

commission form. Cross, 861 N.W.2d at 230.

      We now consider the aggravating and mitigating circumstances

relevant to our determination of the appropriate sanction for Taylor. On

the one hand, the grievance commission noted two aggravating

circumstances present in this case. First, Taylor has a prior disciplinary
                                         18

record. 4 However, as the commission noted, the fact that the conduct for

which Taylor was disciplined in the past is unrelated to the conduct for

which she is now being sanctioned somewhat undercuts the significance

of her past disciplinary record. Second, Taylor failed to file her federal

and state income tax returns for eleven years. Our caselaw indicates an

attorney’s failure to file tax returns for an extended period of time

constitutes an aggravating factor counseling in favor of more severe

sanction.    Fields, 790 N.W.2d at 799.          In a prior case in which we

determined an attorney had violated the Iowa Code of Professional

Responsibility for Lawyers by failing to file his federal and state income

tax returns for nearly ten years, we suspended his license to practice law

for at least one year. Iversen, 723 N.W.2d at 810, 812. In doing so, we

noted an “almost routine failure to file tax returns” constitutes a “pattern

of conduct justifying an increased sanction.”            Id. at 810 (first quoting

Cook, 409 N.W.2d at 469). Finally, Taylor had a substantial income over

this time period that would have allowed her to pay her taxes.

       On the other hand, we agree with the grievance commission that

numerous mitigating circumstances counsel in favor of a less severe

sanction in this case. First, Taylor acknowledged her misconduct and

did not offer excuses or assign blame to others. When Taylor admitted to

the commission that she did not file her tax returns because she did not

have the money to pay the tax she owed, she fully acknowledged her

financial   difficulties   and    marital     problems    did   not   excuse     her

unacceptable conduct.            And when Taylor acknowledged how her


       4Because  the temporary suspension of Taylor’s license to practice law in 2010
appears to have resulted from an administrative error, we do not consider it to be an
aggravating circumstance counseling in favor of a more severe sanction. See Iowa
Supreme Ct. Att’y Disciplinary Bd. v. Taylor, 814 N.W.2d 259, 269 (Iowa 2012).
                                    19

misconduct came to light, she did not attempt to assign blame to her

former husband or his girlfriend. The fact that an attorney ultimately

took responsibility for his or her actions and admitted to violating his or

her ethical obligations constitutes a mitigating circumstance counseling

in favor of a less severe sanction. Cross, 861 N.W.2d at 230. Similarly,

the fact that an attorney has acknowledged the nature of his or her

misconduct and has not offered excuses or attempted to assign blame to

others constitutes a mitigating circumstance.      Iversen, 723 N.W.2d at

811.

       Second, Taylor expressed remorse and embarrassment for her

conduct and demonstrated that she has taken significant steps to pay

her outstanding tax obligations. Upon learning of the complaint against

her, Taylor immediately prepared and filed her outstanding tax returns

and entered into negotiations to establish payment plans that would

allow her to pay the taxes she owes. Taylor also provided documentation

demonstrating she has regularly made monthly payments of back taxes

and quarterly payments of estimated future taxes since her misconduct

came to light.    Demonstrating the acceptance of responsibility and

remorse by taking steps to remedy past misconduct constitutes a

mitigating factor in determining the appropriate sanction in an attorney

disciplinary proceeding.   Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Cannon, 821 N.W.2d 873, 882 (Iowa 2012).

       Importantly, Taylor provides substantial pro bono legal work to

individuals who otherwise could not afford her services and has done so

throughout her entire legal career.      Taylor also routinely permits low-

income clients to pay only what they can afford for her services when

they can afford it without charging them interest.            An attorney

performing community service, doing volunteer work, or providing
                                     20

pro bono legal services constitutes a mitigating circumstance weighing in

favor of a lesser sanction in an attorney disciplinary proceeding. Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Stoller, 879 N.W.2d 199, 221 (Iowa

2016).   Likewise, an attorney regularly providing legal services to an

underserved segment of the community constitutes a significant

mitigating circumstance. Iowa Supreme Ct. Att’y Disciplinary Bd. v. Said,

869 N.W.2d 185, 194 (Iowa 2015).

      Finally, we agree with the grievance commission that several

additional mitigating circumstances are present in this case. Taylor was

cooperative throughout the disciplinary process and testified candidly

before the commission. See Schall, 814 N.W.2d at 215. She is a well-

respected attorney who is sincerely devoted to the profession.         See

Iversen, 723 N.W.2d at 811.       And nothing in the record suggests the

conduct at issue in this case harmed any of her clients. See Cross, 861
N.W.2d at 230.

      Given these significant mitigating circumstances, the grievance

commission recommended we suspend Taylor’s license to practice law for

no more than thirty days. The commission indicated that if not for the

fact that Taylor failed to file her tax returns over an extended period, it

would have recommended a public reprimand rather than a suspension.

In contrast, the Board argues a lengthier suspension of eighteen months

is appropriate based primarily on the extended period over which Taylor

failed to file her tax returns.

      We agree with the grievance commission and the Board that a

suspension is appropriate in this case because Taylor acted willfully in

failing to file her income tax returns. Lustgraaf, 792 N.W.2d at 301–02.

Because the appropriate sanction in a particular case depends on both

the quality and the quantity of the violations at issue in light of the
                                      21

relevant aggravating and mitigating circumstances, we also acknowledge

the numerous mitigating circumstances before us and the fact that

Taylor engaged in no additional conduct constituting an independent

violation of our ethical rules. Based on these factors, we disagree with

the Board that an eighteen-month suspension of Taylor’s license to

practice law constitutes an appropriate sanction for her conduct.

      In determining the appropriate sanction in this case, however, we

also find significant the fact that Taylor persisted in failing to file her tax

returns despite the court ordering her to do so in the dissolution decree.

The act of repeatedly violating a court order demonstrates disrespect for

the law even when it does not constitute an independent violation of the

Iowa Rules of Professional Conduct.           See Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Axt, 791 N.W.2d 98, 101 (Iowa 2010); see also Iowa R.

of Prof’l Conduct 32:8.4(d).     We therefore conclude the fact that the

misconduct Taylor engaged in involved her repeated disregard of a valid

court order constitutes a significant aggravating circumstance not

considered by the grievance commission.

      We conclude the one-month suspension the grievance commission

recommended is an inadequate sanction based on the following

significant aggravating circumstances present in this case. The period

during which Taylor persisted in failing to file her tax returns far exceeds

the period during which the attorney in Schall failed to do so. See Schall,
814 N.W.2d at 214 (suspending attorney’s license for a minimum of six

months).    Moreover, though only the attorney in Schall engaged in

additional conduct that clearly constituted an independent violation of

our ethical rules, see id., Taylor repeatedly violated a court order when

she persisted in her failure to file her tax returns after the court issued

the dissolution decree. We also find Taylor’s conduct is not as egregious
                                    22

as the conduct in Cross.     Cross involved trust account violations and

misrepresentations on his client security commission form. 861 N.W.2d

at 218–30. In Cross, we suspended Cross’s license for only one year. Id.

at 230.

      Were it not for the numerous mitigating circumstances counseling

in favor of a lighter sanction in this case, we would conclude a

suspension longer than that we imposed in Schall to be appropriate. In

light of those mitigating circumstances, however, we conclude a sanction

in line with the one we imposed in Schall to be appropriate. We therefore

conclude suspending Taylor’s license to practice law for at least six

months is the appropriate sanction for her misconduct.

      VI. Disposition.

      We suspend Taylor’s license to practice law in Iowa indefinitely

with no possibility of reinstatement for six months.     This suspension

applies to all facets of the practice of law.   See Iowa Ct. R. 34.23(3).

Taylor must also comply the requirements of Iowa Court Rule 34.24 with

respect to the notification of clients and opposing counsel. To establish

her eligibility for reinstatement, Taylor must file an application for

reinstatement meeting all applicable requirements of Iowa Court Rule

34.25.    To establish her eligibility for reinstatement, Taylor must also

demonstrate she has made every payment to federal and state tax

authorities required of her under the terms of any payment plans in

effect as of the date she submits her application. We tax the costs of this

action to Taylor pursuant to Iowa Court Rule 36.24(1).

      LICENSE SUSPENDED.

      All justices concur except Cady, C.J., who concurs specially, and

Waterman and Zager, JJ., who dissent.
                                     23
               #16–0130, Iowa Supreme Ct. Att’y Disciplinary Bd. v. Taylor

CADY, Chief Justice (concurring specially).
      I concur in the majority opinion. While our prior disciplinary cases

could support a longer period of suspension, the purposes of imposing

sanctions in attorney disciplinary cases can be accomplished with the

suspension period imposed in this case. Before reinstatement is possible

for Taylor, she will be required to maintain her responsibility to pay all

back taxes and to establish that she is fit to return to the practice of law.
                                      24
               #16–0130, Iowa Supreme Ct. Att’y Disciplinary Bd. v. Taylor
WATERMAN, Justice (dissenting).

      I respectfully dissent because the majority’s six-month suspension

is too lenient in light of our precedent. Attorney Taylor willfully failed to

pay any self-employment taxes or income taxes or file her state and

federal tax returns for eleven years. The majority acknowledges without

elaboration that “Taylor had a substantial income over this time period

that would have allowed her to pay her taxes.” Her actual income, of

course, is relevant to the sanction. This is not a case where the lawyer

failed to realize her income was high enough to require a tax return, or

where the lawyer was incapacitated or financially unable to pay. In fact,

Taylor’s net business income averaged $138,000 annually.                   She

knowingly failed to pay tens of thousands of dollars owed to our state

and federal governments every one of those years. She candidly admitted

in 2015 that she “managed to increase [her] disposable income by thirty

or forty percent each year by not paying income tax.” Specifically, her

tax accountant belatedly determined that during the years 2003 through

2013, she owed state taxes totaling $83,048 and federal taxes totaling

$385,025, for a combined total of $468,073 exclusive of interest and

penalties.

      It is undisputed that Taylor knew throughout that eleven-year

period that she was legally required to file tax returns and pay income

and self-employment taxes annually, but she failed to do so. She had

the ability to pay but chose not to pay anything. She blamed her spouse

for their financial troubles late in their marriage, yet her failure to file tax

returns or pay income taxes continued another three years after the Iowa

district court in the dissolution-of-marriage decree ordered her to file her

own separate tax returns.
                                         25

       “We have repeatedly held that ‘[i]t is as wrong for a lawyer to cheat

the government as it is for him to cheat a client.’ ” Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Fields, 790 N.W.2d 791, 799 (Iowa 2010) (quoting

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Iversen, 723 N.W.2d 806, 810

(Iowa 2006)).    That admonition is oddly missing from today’s majority

opinion.   We would not hesitate to revoke the license of a lawyer who

stole from a client. Taylor, in effect, stole from all Iowans for many years.

And she did not self-report or come clean voluntarily; her disciplinary

charges and negotiations with the tax authorities were triggered by a

complaint from her ex-husband’s new girlfriend. 5 Taylor’s “misconduct

cannot be mitigated by a finding of voluntary disclosure.” Fields, 790
N.W.2d at 799.

       The Board requests an eighteen-month suspension. Our precedent

supports a suspension of at least a year.             We suspended Fields for

eighteen months based on his failure to file tax returns for ten years and

other violations.    Id. at 799–801. We suspended Iversen for one year,

noting that his failure to file state or federal tax returns for nearly a

decade showed a “pattern of conduct justifying an increased sanction.”

Iversen, 723 N.W.2d at 810–11. Iversen was not charged with any other
ethics violations, had no prior disciplinary record, fully cooperated with

the attorney disciplinary board, and made no “attempt to shift the blame

for his actions elsewhere.” Id. at 811. Last year, in Iowa Supreme Court

Attorney Disciplinary Board v. Cross, we imposed a one-year suspension

for trust account violations and failing to file tax returns or employment

tax declarations for three years.         861 N.W.2d 211, 229 (Iowa 2015)


        5The motives of the complaining party are irrelevant.  Iowa Supreme Ct. Att’y
Disciplinary Bd. v. Santiago, 869 N.W.2d 172, 182–83 (Iowa 2015).
                                    26

(noting these tax “violations reflect adversely on Cross’s fitness to

practice law”).

      The majority overstates the significance of the 2003 revision to the

annual client security questionnaire that deleted the requirement for

lawyers to certify they filed tax returns. The purpose of that change was

not to make it easier for tax cheats to evade detection. It is true a false

certification is an independent ethics violation. Thus we have imposed

eighteen-month suspensions in cases involving both a false certification

and the failure to file tax returns for four or more years.       See Iowa

Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Doughty, 588 N.W.2d 119,

120 (Iowa 1999); Comm. on Prof'l Ethics & Conduct of Iowa State Bar

Ass’n v. Holmes, 271 N.W.2d 702, 704 (Iowa 1978) (imposing eighteen-

month suspension for false certification and failure to file state tax

returns for five years and stating “the period of suspension otherwise

appropriate is increased in this case because of respondent’s false

questionnaire responses, which in themselves would warrant disciplinary

proceedings . . . , and which we regard as an aggravating factor to be

considered”). Iversen made no false certification and truthfully reported

his failure to file tax returns, yet we still imposed a one-year suspension.
723 N.W.2d at 811. Unlike Iversen who had a previously unblemished

disciplinary record, Taylor has two prior public reprimands. And unlike

Iversen who self-reported, Taylor was turned in by a third party. Most

importantly, Taylor, for three years, ignored a court order to file her tax

returns and pay her back taxes, while Iversen violated no court order.

Why is Taylor’s suspension six months shorter than Iversen’s?

      The majority primarily relies on three cases to support its six-

month suspension for Taylor: Iowa Supreme Court Attorney Disciplinary

Board v. Knopf, 793 N.W.2d 525 (Iowa 2011), Iowa Supreme Court
                                          27

Attorney Disciplinary Board v. Schall, 814 N.W.2d 210 (Iowa 2012), and

Cross, 861 N.W.2d at 211. Knopf and Schall are readily distinguishable,

and Cross supports a one-year suspension.                 In Knopf, we imposed a

three-month suspension when the lawyer neglected one appeal and failed

to file his tax returns for only two years. 793 N.W.2d at 531–32. We

noted in mitigation “health problems surrounding Knopf and his family

. . . affected his ability to cope.” Id. at 531 (noting also he cooperated

with the Board, had no prior ethics complaints, and was winding down

his law practice).         Similarly, in Schall, we imposed a six-month

suspension for a lawyer who failed to file his tax returns for three years,

along with several other violations, while noting in mitigation that he

“was coping with his own serious health problems and acting as primary

caretaker for his wife during her lengthy terminal illness.” 814 N.W.2d at

215.      Taylor claims no such health problems in mitigation.                 I see a

significant difference between two- or three-year failures to file tax

returns due to health problems and Taylor’s eleven-year failure without

that excuse.

        I disagree with the majority’s assertion that “Taylor’s conduct is

not as egregious as the conduct in Cross.” Cross violated several of our

rules governing trust accounts and misrepresented his compliance with

trust    account     requirements      on      his   client   security   commission

questionnaire. We equated these violations to three cases imposing only

two to three month suspensions for trust account violations. Cross, 861
N.W.2d at 226–28. 6        We nevertheless suspended Cross for one year

        6Incalibrating the sanction, we distinguished trust account cases imposing one-
month suspensions and cited four decisions as “closer parallels” to Cross’s misconduct.
Id. at 227 (citing Iowa Supreme Ct. Att’y Disciplinary Bd. v. Rickleffs, 844 N.W.2d 689,
702 (Iowa 2014) (three-month suspension); Iowa Supreme Ct. Att’y Disciplinary Bd. v.
Powell, 830 N.W.2d 355, 360 (Iowa 2013) (three-month suspension); Iowa Supreme Ct.
                                           28

based on his additional tax law violations, which were clearly less

egregious than Taylor’s. See id. at 228–30. Cross failed to pay taxes or

file returns for three years. Id. at 229. Taylor failed to pay taxes or file

tax returns for eleven years.            Cross’s combined “tax debt exceeded

$100,000.”      Id. at 215.     Taylor’s exceeded $468,000.            Cross made no

misrepresentations        regarding      his    taxes     on    his    client    security

questionnaire.      Id. at 223 & n.4.        And most significantly, the majority

correctly finds Taylor’s tax noncompliance was willful and dishonest in

violation of Iowa Rule of Professional Conduct 32:8.4(c). In sharp

contrast, we found no violation of that rule in Cross. Id. at 223 (“[T]he

Board has not alleged or presented any evidence that Cross’s improper

tax practices were willful, done with an intent to defraud, or otherwise

deceitful.”). Taylor presents a decade-long pattern of tax violations not

present in Knopf, Schall, or Cross, and unlike those lawyers, Taylor, for

three years, violated a court order directing her to file her tax returns

and pay her back taxes.

       I disagree with the majority’s assertion that “since 2011, we have

taken a different approach when it comes to sanctioning attorneys whose

violations include failing to file a tax return.” 7             To the contrary, we
recently noted that our court previously “increased the sanctions for

___________________________
Att’y Disciplinary Bd. v. Parrish, 801 N.W.2d 580, 590 (Iowa 2011) (sixty-day
suspension)). We also cited a case imposing a six-month suspension for trust account
violations, but that attorney had a prior audit and three prior suspensions. Id. at 226–
27, 228 (citing Iowa Supreme Ct. Att’y Disciplinary Bd. v. Morris, 847 N.W.2d 428, 436–
37 (Iowa 2014)).
        7We reiterated that “[i]t is as wrong for a lawyer to cheat the government as it is

to cheat a client.” Knopf, 793 N.W.2d at 531 (quoting Iversen, 723 N.W.2d at 810).
And, we observed that we have “imposed a sanction of license suspension from sixty
days to three years for an attorney’s failure to file income tax returns.” Id. We again
cited Iversen with approval when imposing the one-year suspension in Cross, 861
N.W.2d at 228–29.
                                    29

failure to file income tax returns in order to protect the reputation of the

bar.” Iowa Supreme Ct. Att’y Disciplinary Bd. v. Deremiah, 875 N.W.2d
728, 739 (Iowa 2016) (citing Comm. on Prof’l Ethics & Conduct v. Jones,

368 N.W.2d 157, 157 (Iowa 1985) (“[W]e are determined to continue to

impose sanctions, and if necessary to end tax violations by members of

the profession, to increase the periods of suspension.”)); see also Comm.

on Prof’l Ethics & Conduct v. Belay, 420 N.W.2d 783, 784 (Iowa 1988)

(“We are committed to imposing increasingly severe suspensions if

necessary to end tax violations by members of our profession.”).          A

pattern of misconduct as shown by Taylor warrants more severe

sanctions.    See Deremiah, 875 N.W.2d at 736 (“Our cases have often

emphasized the pattern of misconduct.”).       By escalating sanctions, we

“deter other lawyers from committing similar violations.”       Id. at 739

(escalating sanctions for domestic abuse). Those remain good reasons

for suspending Taylor for at least one year.

      Taylor presents no other mitigating circumstances that justify

cutting in half the suspension otherwise appropriate for her egregious,

prolonged tax law violations. She made business decisions to lower her

retainer or hourly fee for some clients and allow payment plans. In my

view, that does not equate to the pro bono legal representation or

volunteer community service we typically consider as mitigating ethical

violations.   See Iowa Supreme Ct. Att’y Disciplinary Bd. v. Boles, 808
N.W.2d 431, 442 (Iowa 2012). There, we noted that

      Boles has performed extensive court-appointed and pro bono
      work. He also has compiled an admirable record of public
      service volunteering to coach more than twenty youth sports
      teams while serving on nonprofit community boards,
      mentoring underprivileged children with Waukee schools,
      and raising his own family.
                                     30

Id. at 434. Similarly, we reduced Schall’s suspension for failure to file

tax returns in light of “his eight years of service as a school board

member, and his participation in many other significant local and state

civic activities.”   Schall, 814 N.W.2d at 215.        Taylor cannot claim

equivalent public service in mitigation.

      Attorneys are officers of the court sworn to uphold the law.         To

restate the obvious:

      Obedience to the law symbolizes respect for law. To the
      extent those licensed to operate the law’s machinery
      knowingly and repeatedly violate essential statutes, there
      inexorably follows an intensified loss of lay persons’ respect
      for law. This we can neither condone nor tolerate.

Iversen, 723 N.W.2d at 811 (quoting Comm. on Prof'l Ethics & Conduct v.

Bromwell, 221 N.W.2d 777, 778–79 (Iowa 1974)).           Maryland’s highest

court recently observed, “[P]reserving the public’s confidence in the legal

profession is particularly pertinent in cases involving the willful failure to

file tax returns.” Att’y Grievance Comm’n of Md. v. Katz, 116 A.3d 999,

1010 (Md. 2015) (disbarring attorney who underpaid taxes and failed to

timely file returns for fifteen years). As that court elaborated,

      An attorney’s willful failure to file income tax returns may
      seriously impair public confidence in the entire profession.
      The need, therefore, to maintain public respect for the bar is
      a vital consideration in the imposition of disciplinary
      sanctions. The lawyer, after all, is intimately associated with
      administration of the law and should rightfully be expected
      to set an example in observing the law. By willfully failing to
      file his tax returns, a lawyer appears to the public to be
      placing himself above that law.

Id. (quoting Att’y Grievance Comm’n of Md. v. Walman, 374 A.2d 354, 361

(Md. 1977)); see also Fla. Bar v. Erlenbach, 138 So. 3d 369, 374 (Fla.

2014) (noting lawyers who fail to file tax returns “fail[] to abide by the

laws that citizens are required to address each year”).                 “[T]he

responsibility for properly filing one’s tax returns is a responsibility that
                                       31

should never be taken lightly by any citizen, especially one who is

licensed as an officer of the court.” Disciplinary Counsel v. Large, 907
N.E.2d 1162, 1165 (Ohio 2009) (per curiam) (quoting Toledo Bar Ass’n v.

Stichter, 478 N.E.2d 1322 (Ohio 1985) (per curiam)).     What we said in

Bromwell remains true:        There is “no significant moral distinction

between willfully cheating a client and willfully cheating the government.”
221 N.W.2d at 780; see also Katz, 116 A.3d at 1013 (holding cheating

the government “is equally as reprehensible as cheating a client”).

      For these reasons, I would impose a one-year suspension.

      Zager, J., joins this dissent.